By the court.

That statute is now repealed by the act of June 30, 1825, ( 3 N. H. Laws, 65,) and whether the seventh section of the latter act was intended to embrace writs, which had issued before its passage, it is unnecessary to inquire ; because we are of opinion, that writs of certiorari are not limited by that section, which applies only to writs of error. A writ of error issues as a matter of course, without any application to the court, and is therefore properly limited ; but a writ of certiorari is never suffered to issue, without an order of the court, and may always be denied, when the application is made after an unreasonable time.— There is not the same necessity, therefore, for limiting a *313writ of certiorari, as there is for limiting a writ of error. And we think the language of the statute is not broad enough to comprehend a writ of certiorari.

Motion overruled.